Case 3:19-cv-01537-BEN-JLB Document 91-1 Filed 02/02/21 PageID.9656 Page 1 of 12



   1   XAVIER BECERRA
       Attorney General of California
   2   State Bar No. 118517
       MARK R. BECKINGTON
   3   Supervising Deputy Attorney General
       State Bar No. 126009
   4   JOSE A. ZELIDON-ZEPEDA
       Deputy Attorney General
   5   State Bar No. 227108
       PETER H. CHANG
   6   Deputy Attorney General
       State Bar No. 241467
   7   JOHN D. ECHEVERRIA
       Deputy Attorney General
   8   State Bar No. 268843
        455 Golden Gate Avenue, Suite 11000
   9    San Francisco, CA 94102-7004
        Telephone: (415) 510-3479
  10    Fax: (415) 703-1234
        E-mail: John.Echeverria@doj.ca.gov
  11   Attorneys for Defendants
  12                      IN THE UNITED STATES DISTRICT COURT
  13                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  14
  15   JAMES MILLER, et al.,                         Case No. 19-cv-1537-BEN-JLB
  16                       Plaintiffs, DECLARATION OF JOHN D.
                                       ECHEVERRIA
  17           v.                      AUTHENTICATING
                                       DEFENDANTS’ IMPEACHMENT
  18   CALIFORNIA ATTORNEY             EXHIBIT DX
       GENERAL XAVIER BECERRA,
  19   et al.,                         Date:         February 3, 2021
                                       Time:         10:00 a.m.
  20                     Defendants. Dept:           5A
                                       Judge:        Hon. Roger T. Benitez
  21                                   Trial Date:   February 3, 2021
                                       Action Filed: August 15, 2019
  22
  23
  24
  25
  26
  27
  28
           Declaration of John D. Echeverria Authenticating Defendants’ Impeachment Exhibit DX
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 91-1 Filed 02/02/21 PageID.9657 Page 2 of 12



   1                    DECLARATION OF JOHN D. ECHEVERRIA
   2   I, John D. Echeverria, declare:
   3        1.    I am a Deputy Attorney General with the California Department of
   4   Justice and serve as counsel to Defendants Xavier Becerra, in his official capacity
   5   as Attorney General of the State of California, and Luis Lopez, in his official
   6   capacity as Director of the Department of Justice Bureau of Firearms (together,
   7   “Defendants”), in the above-captioned matter. I make this declaration to
   8   authenticate the attached impeachment evidence, which has been marked as
   9   Defendants’ Exhibit DX. Except as otherwise stated, I have personal knowledge of
  10   the facts set forth in this declaration, and if called as a witness, I could and would
  11   testify competently as to those facts.
  12        2.    I deposed Plaintiffs’ expert witness, John R. Lott, Jr. (“Lott”), on January
  13   22, 2021. During Lott’s deposition, he testified that he studied the difference
  14   between the average number of victims killed in “mass public shootings that are
  15   only committed with assault weapons or only involve people that use large capacity
  16   magazines or only involve multiple weapons or some combinations of those.” Tr.
  17   of Dep. of John R. Lott, Jr. (“Lott Tr.”) at 314:2-14. Lott testified that the results of
  18   this study are reflected in the footnotes of his book, The War on Guns. Id. at
  19   314:15-315:12.
  20        3.    On January 1, 2021, I checked-out an e-book copy of The War on Guns
  21   from the Los Angeles Public Library’s Overdrive application, see
  22   https://lapl.overdrive.com. Chapter 10 to The War on Guns references a study of
  23   the number of victims killed in mass public shootings involving the use of multiple
  24   weapons, including Figure 1 (“Number of People Killed in Mass Public Shootings
  25   in Cases: 2009 to 2015”) and footnote 13.
  26        4.    I took screenshots of the title page of The War on Guns, the copyright
  27   page, the table of contents, and the relevant pages (i.e., the pages discussing Figure
  28   1 of Chapter 10 and the pages containing footnote 13 to Chapter 10). I then
                                                     2
           Declaration of John D. Echeverria Authenticating Defendants’ Impeachment Exhibit DX
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 91-1 Filed 02/02/21 PageID.9658 Page 3 of 12



   1   assembled those screenshots into a single PDF file, including an enlarged version of
   2   Figure 1 so that the text in the chart is visible. Attached hereto is a true and correct
   3   copy of that PDF file, which consists of relevant excerpts from Lott’s The War on
   4   Guns (2016) and has been marked as Defendants’ Exhibit DX.
   5        I declare under penalty of perjury that the foregoing is true and correct.
   6        Executed in San Francisco, California, on February 2, 2021.
   7
   8
   9
                                                   ______________________________
  10                                                        John D. Echeverria
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     3
           Declaration of John D. Echeverria Authenticating Defendants’ Impeachment Exhibit DX
                                        (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 91-1 Filed 02/02/21 PageID.9659 Page 4 of 12




                    DEFENDANTS' EXHIBIT DX

                                                                               DEF3569
Case 3:19-cv-01537-BEN-JLB Document 91-1 Filed 02/02/21 PageID.9660 Page 5 of 12




                                     THE WAR ON GUNS: ARMING YOURSELF AGAINST •..




              Copyright C> 2016 by John R. LottJL


              All rights reserved. No part of this publication may be reproduced or transmitted in any form
              or by any means electronic or mechanical, including photocopy, recording, or any information
              storage and retrieval system now known or to be invented, without permission in writing from
              the publisher, except by a revi.e wer who wishes to quote brief passages in connection with a re-
              view written for inclusion in a magazine, newspaper, website, or broadcast.


              Regnery$ is a registered trademark of Salem Communications Holding Corporation

              First e-book edition 2016: ISBN 978-1-62157-598-6


              Cataloging-in-Publication data on file with the Library of Congress

              Published in the United States by
              Regnery Publishing
              A Division of Salem Media Group
              300 New Jersey Ave NW
              Washington, DC 20001
              www.Re~nery.com

              Manufactured in the United States of America

              10 9 8 7 6 5 4 3 2 1


              Books are available in quantity for promotional or premium use. For information on discounts
              and terms, please visitour website: www Re~eey com.

              Distributed to the trade by
              Perseus Distribution
              250 West 57th Street
              New York, NY 10107




                                                                                                                  DEF3570
Case 3:19-cv-01537-BEN-JLB Document 91-1 Filed 02/02/21 PageID.9661 Page 6 of 12




                           THE WAR ON GUNS: ARMING YOURSELF AGAINST ...




                                     CONTENTS


              Introduction

             1 Changes in Public Perception

              2 Academic "Experts" and Media Bias

              1 The Tidal Wave of Public Health Research

              ~   Why Licenses, Regulations, and Background Checks
                  Don't Help

              ~   Police and Gun Ownership

              6 Doctoring the Polls and Fudging the Data

              7 How Does the U.S. Compare to Other Countries?

              8 Do Countries with More Guns Have Higher Homicide
                  Rates?

              2 Does Australia Show That Gun Control Works?




                                                                               DEF3571
Case 3:19-cv-01537-BEN-JLB Document 91-1 Filed 02/02/21 PageID.9662 Page 7 of 12




                           THE WAR ON GUNS: ARMING YOURSELF AGAINST ...



              10 Mass Public Shootings: The Myths Debunked

              11 Bathtubs and Motor Vehicle Regulations

              12 Background Check Myths

              13 Stand Your Ground Laws

              14 Background Checks on Private Gun Transfers


              Conclusion
              Appendix 1
              Appendix2
              Notes
              Index




                                                                               DEF3572
Case 3:19-cv-01537-BEN-JLB Document 91-1 Filed 02/02/21 PageID.9663 Page 8 of 12




                                  THE WAR ON GUNS: ARM ING YOURSELF AGAINST •.•



              unique was all of its pockets, specifically designed to hold multiple magazines for
              bullets and other equipment.
                   So are there more fatalities when "assault weapons" are used? In the 2009 Fort
              Hood attack, Major Nida! Malik Hasan managed to fire a record of at least 220 shots
              using just a revolver and a semi-automatic handgun. The average number of rounds
              :fired by those using high-capacity magazines was actually very similar to the num-
              ber fired without them (seventy-one to sixty five). That fact is apparently not too
                                                              0



              surprising given that the average time between shots tends to be much longer than
              the time that it takes to change a magazine.l.l
                   High-capacity magazines also have a greater chance of jamming. The attackers'
              guns jammed in both the Batman movie theater shooting and the Gabbie Giffords
              shooting in Tucson, Arizona.ll Large magazines require exceptionally strong
              springs, and sometimes the last few bullets don't get loaded properly if the spring
               has lost even a little strength (this can happen as a .result of people leaving bullets
               stored in the magazines).
                   Large capacity magazines do not appear to add to the deadliness of attacks. Over-
               all, fourteen mass public shootings involved multiple guns and six involved large
               capacity magazines. The average number of people killed per attack in the two cases
               was very similar (10.1 where multiple guns were used and 11.5 with large capacity
               magazines), and even that small numerical difference was reversed by removing the
               one extreme case, the Newtown shooting (8.9 where multipl~ guns were used and
               8.4 with large capacity magazines). If you look at only those cases with multiple
               guns and no large capacity magazines versus large capacity magazines and just a
               single gun, more people were actually killed in attacks with multiple guns (8.5 ver-
               sus 6).
                   These numbers are not surprising. Shooters can fire many rounds simply by
               switching between loaded guns. Or they can bring extra magazines and change
               them in as little as a couple of seconds.
                   In Fj~e 1, while the differences between large capacity magazines and multiple
               guns suggest that multiple guns result in more fatalities, none of the differences
               are statistically significant.ll But the results do indicate that banning large capacity
               magazines will do nothing to reduce fatalities.
                    Even if magazines could somehow be banned, how are you going to effectively
               stop people from obtaining multiple guns? It is one thing to completely ban a par-
               ticular item. It is a much more difficult task to stop people from obtaining multiple
               copies of an item that is legal. And the numbers show that attackers are able to kill
               at least as many people by simply using multiple guns.
                    But the fact is that it's virtually impossible to stop criminals from obtaining the
                magazines they want. Magazines, large or small, are trivially easy to make. They are




                                                                                                          DEF3573
Case 3:19-cv-01537-BEN-JLB Document 91-1 Filed 02/02/21 PageID.9664 Page 9 of 12




                                T HE WAR ON GUNS: ARM ING YOURSELF AGAINST ..•



             just boxes with springs, and can be made with the most simple tools. The advent of
             3D printers has made them even easier to make.
                There's no evidence that crime rates were affected by the 1994 federal ban on
             magazines holding more than ten bullets. Even the left-leaning Urban Institute,
             with funding from the Bill Clinton administration, was unable to find any such
             evidence."-


               FIGURE 1



                                ••                                    ,.,,
                                .
                              I"
                              f ..
                              j'



                  All this raises another irony. Large capacity magazine bans are only obeyed by
              law-abiding citizens.ll This will prevent concealed handgun permit holders from
              carrying many bullets in their guns. Concealed handgun permit holders who carry
              in public usually just carry the magazine that is in their gun and don't carry mul-
              tiple guns. Attackers, on the other hand, can prepare by bringing multiple guns and
              magazines. They can wear an "urban assault vest,'' like the one James Holmes wore,
              with pockets for the magazines. Even if they somehow can't get large magazines,
              they will be able to take a lot of smaller magazines with them.
                  For all the emphasis on assault weapons, 68 percent of mass public shootings
              did not involve any long guns (Figure 2). Eighty-four percent of shootings involved
              handguns, 24 percent rifles, and 20 percent shotguns (more than one type of
              weapon can be used in an attack).


               FIGURE 2




                                                                                                    DEF3574
Case 3:19-cv-01537-BEN-JLB Document 91-1 Filed 02/02/21 PageID.9665 Page 10 of 12




                               THE WAR ON GUNS: ARMING YOURSELF AGAINST...



                  below that. See Staff, "Which AR-15 can you hunt with," Stag Arms,
                  April 25, 2014, http://info.stagarms.com/blog/bid/ 381895/Which-
                  AR-15-Can-You-Hunt-With.
              z. Some have cited Terry Petrosky's murder in the 1990s in Colorado
                  as a case where someone was murdered by a .50 caliber rifle. But the
                  testimony at Albert Petrosky's trial in 1996 indicates that was not the
                  case. Indeed, the murder was committed using "a large-caliber hand-
                  gun." A Jefferson County Sheriff, Sgt. Tim Mossbrucker, was shot with
                  a rifle, but it was a .30-caliber SKS semiautomatic rifle. See Charlie
                  Brennan, "Jury hears grim inventory of Petrosky's rampage," Rocky
                  Mountain News, March 29, 1996, 23a.
              ~- See Barrett 2016 Retail Pricing, https://barrett.net/pdf/price-
                  list.pdf: and Barrett 2016 M107 Al Product Brochure, https://
                  barrett.net/pdf/ products/ M107 Al / M107 Al Product Brochure.pdf.
              2,. Other New York Times stories on the "bulletproof vest" include: David
                  Goodman, Jennifer Preston, and Marc Santora, "Live Updates on Movie
                  Theater Shooting in Colorado," New York Times, July 20, 2012, htlR;il
                  thelede.blogs.nytimes.com/2012/07 /2 0/ live-updates-on-movie-
                  theater-shooting-in-colorado/ .
              10. For an example of the vest, see http://www.amazon.com/BLACK-
                  HAWK-Urban-Assault-Vest-B1ack/dp/BOOOVU34J8/ref"'sr_1_1?
                  S"'sports-and-fi.tness&ie =UTF8&qid=1459240265&sr=l -l&key-
                   words =urban +assault+vest .
              .ll. Gary Kleck, "Large-Capacity Magazines and the Casualty Counts in
                   Mass Shootings: The Plausibility of Linkages," (working paper, Florida
                   State University, December 6, 2015).
               12. Web staff, "Victim: Aurora theater shooting gun jam saved my life,''
                   Fox 31 Denver, July 2 3, 2012, http://kdvr.com/ 2012/07 /2 3 /suspects-
                   gun-jarnmed-during-aurora-theater-shooting/ ; and John Emshwiller,
                   Devlin Barrett, and Charles Forelle, "Suspect Fixated on Giffords," Wall
                   Street Journal, January 10, 2011, http://www.wsj.com/news/articles/
                   SB10001424052748703667904576071191163461466.
              ll. Comparing large capacity magazines (without multiple guns) and
                   multiple guns (without large capacity magazines) finds that the




                                                                                              DEF3575
Case 3:19-cv-01537-BEN-JLB Document 91-1 Filed 02/02/21 PageID.9666 Page 11 of 12




                              THE WAR ON GUNS: ARM ING YOURSELF AGAINST ...



                 different means (six and 8.5) are only statistically significantly differ-
                 ent at the 37 percent level with an absolute t-statistic of 0.9456.
                 Comparing large capacity magazines (but not excluding cases that
                 also had multiple guns) and multiple guns (but not excluding cases
                 that also had large capacity magazines) finds that the different means
                 (11.5 and 10.1) are only statistically significantly different at the 68
                 percentlevel with an absolute t-statistic of 0.414 3.
              14. The authors wrote: "The evidence is not strong enough for us to
                 conclude that there was any meaningful effect (i.e. that the effect was
                 different from zero)." Koper and Roth suggested that after the ban had
                 been in effect for more years it might be possible to find a benefit.
                 Seven years later, in 2004, they published a follow-up study for the
                  National Institute of Justice with fellow criminologist Dan Woods
                 that concluded, "We cannot clearly credit the ban with any of the na-
                 tion's recent drop in gun violence. And, indeed, there has been no dis-
                  cernible reduction in the lethality and injuriousness of gun violence."
                  See Jeffrey A. Roth and Christopher S. Koper, "Impacts of the 1994
                  Assault Weapons Ban: 1994- 96," National Institute of Justice, March
                  1999, https://www.ncjrs.gov/pdffilesl / 173405.pdf. This was later
                  published as Christopher S. Koper and Jeffrey A. Roth, "1994 Federal
                  Assault Weapon Ban on Gun Violence Outcomes: An Assessment of
                  Multiple Outcome Measures and Some Lessons for Policy Evaluation,"
                  Journal of Quantitative Criminology, 17, no. 1 (March 2001): 33- 74.
                  See also their later report; Christopher S. Koper, Daniel J. Woods, and
                  Jeffrey A. Roth, An Updated Assessment of the Federal Assault Weapons
                  Ban: Impacts on Gun Markets and Gun Violence, 1994-2003: Report to
                  the National Institute of Justice, United States Department of Justice,
                  June 2004, https://www.ncjrs.gov/pdffilesl/nij/grants/204431.pdf.
              u . It isn't clear how many people actually obey this law. Los Angeles,
                  San Francisco, and Sunnyvale, California have all banned magazines
                  holding more than ten bullets, but in none of those cities were any
                  magazines turned in during the amnesty periods. See Chip Johnson,
                  "One gun control attempt that misfires," San Francisco Chronicle, Jan-
                  uary 28, 2016, httj>://www.sfchronicle.com/bayarea/johnson/
                  article/ One-gun-control-attempt-that -misfires-6 791466.php; Emily




                                                                                              DEF3576
19-cv-01537-BEN-JLB Document 91-1 Filed 02/02/21 PageID.9667 Page




                                                 Figure 1 (Enlarged)




                   Number of People KUled In                Mus Publlc Shootings In cases: 2009 to 2015
              16


              14                                                                             '''"
                                                                             11.s
         l    12

         =
         {    10
         l                                                                                                •A.1 C...tc1

         'a   a
         f
         i    6    '


              0
                   I        V,,#!"'C'W"'t,,""'
                             urpc..:.c.1...-
                               ~
                                                         IJttt{..-cr.,
                                                 v_..,., ... ,ar ..... :..
                                                          ,,.




                                                                                                                    DEF3577
